Name: 2003/785/EC: Decision of the European Parliament and of the Council of 9 October 2003 on the mobilisation of the EU Solidarity Fund in accordance with point 3 of the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund, supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure (damage caused by the Prestige oil tanker, by the earthquake in Molise and Apulia, and by the eruption of Mount Etna)
 Type: Decision
 Subject Matter: cooperation policy;  EU finance;  Europe;  financing and investment;  deterioration of the environment
 Date Published: 2003-11-08

 Avis juridique important|32003D07852003/785/EC: Decision of the European Parliament and of the Council of 9 October 2003 on the mobilisation of the EU Solidarity Fund in accordance with point 3 of the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund, supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure (damage caused by the Prestige oil tanker, by the earthquake in Molise and Apulia, and by the eruption of Mount Etna) Official Journal L 290 , 08/11/2003 P. 0040 - 0040Decision of the European Parliament and of the Councilof 9 October 2003on the mobilisation of the EU Solidarity Fund in accordance with point 3 of the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund, supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure (damage caused by the Prestige oil tanker, by the earthquake in Molise and Apulia, and by the eruption of Mount Etna)(2003/785/EC)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Interinstitutional Agreement of 7 November 2002 between the European Parliament, the Council and the Commission on the financing of the European Union Solidarity Fund, supplementing the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure(1), and in particular point 3 thereof,Having regard to Council Regulation (EC) No 2012/2002 of 11 November 2002 establishing the European Union Solidarity Fund(2),Having regard to the proposal from the Commission,Whereas:(1) The European Union has created a European Union Solidarity Fund (the "Fund") to show solidarity with the population of regions struck by disasters.(2) The Interinstitutional Agreement of 7 November 2002 allows the mobilisation of the Fund within the annual ceiling of EUR 1 billion.(3) Regulation (EC) No 2012/2002 contains the provisions whereby the Fund may be mobilised.(4) The damage caused by the Prestige oil tanker, by the earthquake in Molise and Apulia, and by the eruption of Mount Etna meets the conditions for mobilising the Fund,HAVE DECIDED AS FOLLOWS:Article 1For the general budget of the European Union for the financial year 2003, the European Union Solidarity Fund shall be mobilised to provide the sum of EUR 56,250 million in commitment appropriations.Article 2This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 9 October 2003.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentF. Frattini(1) OJ C 283, 20.11.2002, p. 1.(2) OJ L 311, 14.11.2002, p. 3.